In an action for separation on the grounds of cruel and inhuman treatment and abandonment, judgment dismissing the complaint reversed on the law, without costs, and action remitted to Special Term for a proper decision pursuant to section 440 of the Civil Practice Act. The finding of the trial court that “plaintiff has failed by a fair preponderance of the credible proof to establish her cause of action” is insufficient to enable us to determine what facts the court deemed essential, or the allegations of the complaint as to which it concluded that plaintiff has not sustained the burden of proof. (Mario v. Be Oteris, 275 App. Div. 790; Hartman v. Hartman, 279 App. Div. 606; Williams v. WilUams, 281 App. Div. 691.) Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.